Title: From George Washington to the United States Senate, 11 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York]August 11th 1790.

Although the treaty with the Creeks  may be regarded as the main foundation of the future peace and prosperity of the South Western frontier of the United States, yet in order fully to effect so desireable an object the treaties which have been entered into with the other tribes in that quarter must be faithfully performed on our parts.
During the last year I laid before the Senate a particular statement of the case of the Cherokees. By a referrence to that paper it will appear that the United States formed a treaty with the Cherokees in November 1785—That the said Cherokees thereby placed themselves under the protection of the United States, and had a boundary assigned them.

That the white people settled on the frontiers had openly violated the said boundary by intruding on the Indian lands.
That the United States in Congress assembled did, on the first day of September 1788, issue their proclamation forbidding all such unwarrantable intrusions and enjoining all those who had settled upon the hunting grounds of the Cherokees to depart with their families and effects without loss of time, as they would answer their disobedience to the injunctions and prohibitions expressed at their peril.
But information has been received, that notwithstanding the said treaty and proclamation, upwards of five hundred families have settled on the Cherokee lands, exclusively of those settled between the fork of the French Broad and Holstin Rivers mentioned in the said treaty.
As the obstructions to a proper conduct on this matter have been removed since it was mentioned to the Senate on the 22nd of August 1789, by the accession of North Carolina to the present Union, and the cessions of the land in question, I shall conceive myself bound to exert the powers entrusted to me by the Constitution in order to carry into faithful execution the treaty of Hopewell, unless it shall be thought proper to attempt to arrange a new boundary with the Cherokees embracing the settlements, and compensating the Cherokees for the cessions they shall make on the occasion. On this point therefore I state the following questions, and request the advice of the Senate thereon.
1st Is it the Judgement of the Senate that overtures shall be made to the Cherokees to arrange a new boundary so as to embrace the settlements made by the white people since the treaty of Hopewell in November 1785?
2nd If so. Shall compensation to the Amot of  dollars annually, or of  dollars in gross, be made to the Cherokees for the land they shall relinquish, holding the occupiers of the land accountable to the United States for its value?
3rd Shall the United States stipulate solemnly to guarantee the new boundary which may be arranged?

Go: Washington

